            Case MDL No. 2942 Document 6-7 Filed 04/23/20 Page 1 of 2



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


 IN RE: COVID-19 BUSINESS                       )
 INTERRUPTION PROTECTION                        )        MDL Docket No. 2942
 INSURANCE LITIGATION                           )
                                                )

                                CERTIFICATE OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that the foregoing Notice of Related Actions on

behalf of Plaintiffs Ronald A. Mikkelson DDS, Ryan M. Fox PLLC, Jennifer B. Nguyen, Stan’s

Bar-B-Q LLC and Wade K. Marler, DDS, was served via U.S. Mail on April 23, 2020 to the

following defendants:

     Aspen American Insurance Company                   Travelers Casualty Insurance Company
             211 E. 7th, Suite 620                                One Tower Square
              Austin, TX 78701                                    Hartford, CT 01683
   The Charter Oak Fire Insurance Company
              One Tower Square
             Hartford, CT 01683

       RESPECTFULLY SUBMITTED this 23rd day of April, 2020.

                                               KELLER ROHRBACK L.L.P.

                                               By s/ Amy Williams-Derry
                                                Amy Williams-Derry, WSBA #28711
                                                Lynn L. Sarko, WSBA #16569
                                                Gretchen Freeman Cappio, WSBA #29576
                                                Ian S. Birk, WSBA #31431
                                                Irene M. Hecht, WSBA #11063
                                                Maureen Falecki, WSBA #18569
                                                Nathan L. Nanfelt, WSBA #45273
                                                1201 Third Avenue, Suite 3200
                                                Seattle, WA 98101
                                                Telephone: (206) 623-1900
                                                Fax: (206) 623-3384
                                                Email: awilliams-derry@kellerrohrback.com
                                                Email: ibirk@kellerrohrback.com
                                                Email: lsarko@kellerrohrback.com


                                                    1
               Case MDL No. 2942 Document 6-7 Filed 04/23/20 Page 2 of 2



                                           Email: gcappio@kellerrohrback.com
                                           Email: ihecht@kellerrohrback.com
                                           Email: nnanfelt@kellerrohrback.com

                                           Alison Chase, #226976
                                           801 Garden Street, Suite 301
                                           Santa Barbara, CA 93101
                                           Telephone: (805) 456-1496
                                           Fax: (805) 456-1497
                                           Email: achase@kellerrohrback.com

                                          Attorneys for Plaintiffs Mikkelson, Fox, Nguyen,
                                          Stan’s Bar B-Q LLC, and Marler
4831-7549-7658, v. 1




                                           2
